  Case 1:21-cr-00043-RJJ ECF No. 7, PageID.21 Filed 03/04/21 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                       Case No. 1:21−cr−43

   v.                                     Hon. Robert J. Jonker

JEREMY TYLER SWINK,

         Defendant.
                                      /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Change of Plea Hearing
Date/Time:            March 24, 2021 02:00 PM
Chief Judge:          Robert J. Jonker
Place/Location:       699 Federal Building, Grand Rapids, MI




                                      ROBERT J. JONKER
                                      Chief United States District Judge

Dated: March 4, 2021            By:    /s/ Susan Driscoll Bourque
                                      Case Manager
